DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mostoller et al. (US 2019/0186719 A1).

Regarding claim 1, Mostoller discloses an enclosure for electronic circuitry, which circuitry includes a sensing element for sensing a parameter of the ambient atmosphere and additional circuitry for processing information from the sensing element, said enclosure comprising: 
a housing (Fig. 2 element 112) defining two interior chambers (Fig. 5 elements 208 and 216), wherein each of said chambers substantially defines a fully enclosed interior space (as shown in Fig. 5); 
wherein the first of the interior chambers (Fig. 5 element 216) is sized and dimensioned to house the sensing element (as shown in Fig. 5) and includes one or more apertures open to the ambient atmosphere (as shown in Fig. 5 at element 230) so as to permit the sensing element to be exposed to a parameter of the ambient atmosphere while still substantially shielding the sensing element from the ambient atmosphere (as described in Paragraph [0035]); and 
wherein the second of the interior chambers is sealed to the ambient atmosphere (as discussed in Paragraph [0032] as “sealed cavity 208”) and is sized and dimensioned to house the additional circuitry for processing information from the sensing element (as discussed in Paragraph [0029]).

Regarding claim 2, Mostoller discloses the enclosure as set forth in claim 1 above and further wherein the housing includes a lower unit (Fig. 5 elements 154 and 210) defining the two interior chambers (as shown in Fig. 5) and an upper unit (Fig. 5 elements 220 and 230) attachable to the lower unit to further define the two interior chambers (as shown in Fig. 5).

Regarding claim 3, Mostoller discloses the enclosure as set forth in claim 2 above and further wherein the upper unit is sealed (as described in Paragraph [0032]) to the lower unit to prevent the passage of moisture between the upper unit and the lower unit (as described in Paragraph [0032] as a “seal” such that chamber 208 is sealed).

Regarding claim 4, Mostoller discloses the enclosure as set forth in claim 3 above and further a seal (Fig. 5 element 206) between the upper unit and the lower unit (as shown in Fig. 5).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller as applied to claims 1-4 above, and further in view of Hazan et al. (US 2021/0072072 A1).

Regarding claim 5, Mostoller discloses the enclosure as set forth in claim 4 above.
Mostoller does not expressly disclose wherein the upper unit and the lower unit are formed of a molded plastic.
Hazan teaches an enclosure wherein the upper unit and the lower unit are formed of a molded plastic (as discussed in Paragraph [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize molded plastic to form the upper and lower units of the enclosure as taught by Hazan in the enclosure of Mostoller in order to provide a robust and weather resistant material well known and common in the art so as to simplify manufacture of the enclosure.


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller in view of Hazan as applied to claim 5 above, and further in view of French et al. (US 7,114,388 B1).

Regarding claim 6, Mostoller in view of Hazan discloses the enclosure as set forth in claim 5 above.
Mostoller does not expressly disclose wherein the seal is formed of a silicone polymer.
French teaches wherein the seal is formed of a silicone polymer (as discussed in Column 13 line 32).
It would have been obvious to one of ordinary skill in the art to utilize a silicone polymer as the material of the seal of Mostoller since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.

Regarding claim 7, Mostoller in view of Hazan and French discloses the enclosure as set forth in claim 6 above and further wherein the sensing element is a temperature sensor (as discussed in Mostoller Paragraph [0019]).

Regarding claim 8, Mostoller in view of Hazan and French discloses the enclosure as set forth in claim 7 above and further comprising an additional sensing element in the first of the interior chambers (as discussed in Mostoller Paragraph [0019]) and wherein said additional sensing element is a humidity sensor (as discussed in Mostoller Paragraph [0019]).


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller as applied to claims 1-2 above, and further in view of Cottier (US 2009/0179338 A1).

Regarding claim 9, Mostoller discloses the enclosure as set forth in claim 2 above.
Mostoller does not expressly disclose wherein the upper unit includes a transparent window to permit observation of at least a portion of the interior chamber.
Cottier teaches wherein the upper unit includes a transparent window (Fig. 1 element 12 wherein it is common in the art for a display to be formed behind a transparent window) to permit observation of at least a portion of the interior chamber (wherein observation of the LCD screen located within the enclosure is permitted through the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a window as taught by Cottier in the enclosure of Mostoller in order to ensure that the light sensor (as discussed in Mostoller Paragraph [0019] as a “photocell”) is able to sense ambient light from the sun from within the enclosure.

Regarding claim 10, Mostoller in view of Cottier discloses the enclosure as set forth in claim 9 above and further wherein the second of the interior chambers is sized and dimensioned to include an energy source (as discussed in Mostoller Paragraph [0004]).


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller in view of Cottier as applied to claim 10 above, and further in view of French et al. (US 7,114,388 B1).

Regarding claim 11, Mostoller in view of Cottier discloses the enclosure as set forth in claim 10 above.
Mostoller does not expressly disclose wherein the energy source is a rechargeable battery.
French teaches wherein an enclosure includes an energy source which is a rechargeable battery (as discussed in French Column 9 lines 10-11 where it is known in the art for lithium batteries to be rechargeable).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a rechargeable battery as a power source in order to provide a backup power source in the event of line power failure.


Regarding claim 12, Mostoller in view of Cottier discloses the enclosure as set forth in claim 10 above.
Mostoller does not expressly disclose wherein the energy source is a non-rechargeable battery.
French teaches wherein an enclosure includes an energy source which is a non-rechargeable battery (as discussed in French Column 9 lines 10-11 wherein non-rechargeable AA batteries are well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a battery as a power source in order to provide a backup power source in the event of line power failure.


Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 2019/0186719 A1) in view of French et al. (US 7,114,388 B1).

Regarding claim 13, Mostoller discloses a weather instrument for sensing outdoor weather parameters (Fig. 1 element 100) comprising; 
a sensing element (Fig. 1 element 106) for sensing a parameter of the ambient atmosphere (as discussed in Paragraph[0019]); 
circuitry coupled to said sensing element (as discussed in Paragraph [0029]); 
a housing (Fig. 2 element 112) defining first and second interior chambers (Fig. 5 elements 208 and 216), wherein each of said chambers substantially defines a fully enclosed interior space (as shown in Fig. 5); ;[sic]
wherein the first of the interior chambers (Fig. 5 element 216) is sized and dimensioned to house the sensing element (as shown in Fig. 5) and includes one or more apertures open to the ambient atmosphere (as shown in Fig. 5 at element 230) so as to permit the sensing element to be exposed to a parameter of the ambient atmosphere while still substantially shielding the sensing element from the ambient atmosphere (as described in Paragraph [0035]); and 
wherein the second of the interior chambers is substantially sealed to the ambient atmosphere (as discussed in Paragraph [0032] as “sealed cavity 208”) and is sized and dimensioned to house the additional circuitry for processing information from the sensing element (as discussed in Paragraph [0029]).
Mostoller does not expressly disclose wherein the circuitry coupled to said sensing element is for providing a visual display of the parameter sensed by the sensing element.
French teaches wherein circuitry coupled to a sensing element is for providing a visual display of the parameter sensed by the sensing element (Fig. 1 element 104 and as discussed in Column 7 line 59 to Column 8 line 2 wherein a laptop is known in the art to comprise circuitry capable of displaying information)
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a laptop for visual display of sensed parameters as taught by French in the weather instrument of Mostoller in order to provide a means of monitoring sensed parameters, and one of ordinary skill in the art would have been motivated to utilize said laptop given the ability of the weather instrument of Mostoller to implement communications circuitry as discussed in Paragraph [0029].

Regarding claim 14, Mostoller in view of French discloses the instrument as set forth in claim 13 above and further wherein the sensing element is a temperature sensor for sensing the temperature of the ambient atmosphere (as discussed in Mostoller Paragraph [0019]).

Regarding claim 15, Mostoller in view of French discloses the instrument as set forth in claim 13 above and further wherein the sensing element is a humidity sensor for sensing the relative humidity of the ambient atmosphere (as discussed in Mostoller Paragraph [0019]).

Regarding claim 16, Mostoller in view of French discloses the instrument as set forth in claim 14 above and further including an additional sensing element for sensing the relative humidity of the ambient atmosphere in addition to the temperature of the ambient atmosphere (as discussed in Mostoller Paragraph [0019]).

Regarding claim 17, Mostoller in view of French discloses the instrument as set forth in claim 16 above and further including an energy source contained within the second interior chamber (as discussed in Mostoller Paragraph [0004]).

Regarding claim 18, Mostoller in view of French discloses the instrument as set forth in claim 17 above.
Mostoller does not expressly disclose wherein the energy source is a rechargeable battery.
French teaches wherein an enclosure includes an energy source which is a rechargeable battery (as discussed in French Column 9 lines 10-11 where it is known in the art for lithium batteries to be rechargeable).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a rechargeable battery as a power source in order to provide a backup power source in the event of line power failure.

Regarding claim 19, Mostoller in view of French discloses the instrument as set forth in claim 17 above.
Mostoller does not expressly disclose wherein the energy source is a non-rechargeable battery.
French teaches wherein an enclosure includes an energy source which is a non-rechargeable battery (as discussed in French Column 9 lines 10-11 wherein non-rechargeable AA batteries are well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a battery as a power source in order to provide a backup power source in the event of line power failure.

Regarding claim 20, Mostoller in view of French discloses the instrument as set forth in claim 13 above and further wherein the housing includes a lower unit (Mostoller Fig. 5 elements 154 and 210) defining in part the first and second interior chambers (as shown in Mostoller Fig. 5) and an upper unit (Mostoller Fig. 5 elements 220 and 230) overlying the lower unit to define the remainder of the first and second interior chambers (as shown in Mostoller Fig. 5).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841